J-S16036-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                           IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

SALIM D. BROKENBOROUGH

                            Appellant                      No. 1606 MDA 2014


                Appeal from the PCRA Order September 12, 2014
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0001775-2010


BEFORE: PANELLA, J., OLSON, J., and OTT, J.

MEMORANDUM BY OTT, J.:                                       FILED JUNE 18, 2015

       Salim D. Brokenborough appeals from the order entered September

12, 2014, that dismissed, after an evidentiary hearing, his first petition

seeking relief pursuant to the Pennsylvania Post Conviction Relief Act

(PCRA), 42 Pa.C.S. § 9541–9546.1               In this appeal, Brokenborough claims
____________________________________________


1
  Initially, the PCRA court issued Pa.R.Crim.P. 907 notice of its intent to
dismiss the issues raised in Brokenborough’s amended PCRA petition. Those
issues are discussed in the PCRA court’s December 23, 2013 opinion, that
accompanied the order of Rule 907 notice.

      The evidentiary hearing was held after Brokenborough filed a
supplemental PCRA petition in response to the PCRA court’s Rule 907 notice,
and raised the claim that trial counsel was ineffective in failing to timely
convey a plea offer. The claim of ineffectiveness in failing to timely convey a
plea offer was the only issue presented at the hearing. This issue is
addressed in the PCRA court’s decision filed September 12, 2014, that
accompanied the order dismissing Brokenborough’s amended PCRA petition
and supplemental PCRA petition.
J-S16036-15



trial counsel was ineffective in failing to (1) timely convey a plea offer made

by the Commonwealth, (2) raise sufficiency of the evidence on appeal, and

(3) object to Agent Carolina’s expert qualifications.            See Brokenborough’s

Brief, at 4. Based upon the following, we affirm.

       As we write primarily for the parties who are well acquainted with the

factual and procedural history, we need not reiterate the background of the

case, which has been fully set forth in the PCRA court’s decisions. See PCRA

Court Opinion, 9/12/2014, at 1–4; PCRA Court Opinion, 12/23/2013, at 1–6.

Briefly, the underlying case involved a criminal conspiracy in trafficking

cocaine and marijuana to customers in several counties from Philadelphia to

Lancaster.2    Brokenborough proceeded to a jury trial with four of his co-

conspirators, of which there were eight originally. He was convicted of three

counts of delivery or possession with intent to deliver a controlled substance,

corrupt    organizations,       criminal       conspiracy,   and     criminal   use   of

communication facility.        The trial court sentenced Brokenborough to an

aggregate sentence of 10 to 20 years’ incarceration. On appeal, this court

affirmed      the     judgment        of       sentence.         Commonwealth         v.

Brokenborough,           81 A.3d 993       (Pa.   Super.     2013)   (unpublished


____________________________________________


2
  A detailed factual background of this case is set forth in this Court’s
published decision in Commonwealth v. Huggins, 68 A.3d 962 (Pa. Super.
2013), appeal denied, 80 A.3d 775 (Pa. 2013). Huggins was one of
Brokenborough’s co-conspirators.




                                           -2-
J-S16036-15



memorandum).         Brokenborough then filed a timely pro se PCRA petition,

after which counsel was appointed, an evidentiary hearing was held, and

relief was denied. This appeal followed.3

       Initially, we note the legal principles that guide our review:

       In PCRA appeals, our scope of review “is limited to the findings
       of the PCRA court and the evidence on the record of the PCRA
       court's hearing, viewed in the light most favorable to the
       prevailing party.” Commonwealth v. Sam, 597 Pa. 523, 952
A.2d 565, 573 (Pa. 2008) (internal quotation omitted). Because
       most PCRA appeals involve questions of fact and law, we employ
       a mixed standard of review. Commonwealth v. Pitts, 603 Pa.
1, 981 A.2d 875, 878 (Pa. 2009). We defer to the PCRA court’s
       factual findings and credibility determinations supported by the
       record. Commonwealth v. Henkel, 2014 Pa. Super. 75, 90 A.3d
16, 20 (Pa. Super. 2014) (en banc). In contrast, we review the
       PCRA court’s legal conclusions de novo. Id.

       … “It is well-established that counsel is presumed effective, and
       [a PCRA petitioner] bears the burden of proving ineffectiveness.”
       Commonwealth v. Ligons, 601 Pa. 103, 971 A.2d 1125, 1137
       (Pa. 2009); see also Commonwealth v. Pierce, 515 Pa. 153,
       527 A.2d 973, 975 (Pa. 1987) (“We . . . presume that counsel is
       acting effectively.”); accord Strickland v. Washington, 466
U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)
       (establishing the elements a defendant must prove to show
       IAC). As the Supreme Court of the United States has stated,
       “counsel should be ‘strongly presumed to have rendered
       adequate assistance and made all significant decisions in the
       exercise of reasonable professional judgment,’ and . . . the
       burden to ‘show that counsel’s performance was deficient’ rests
       squarely on the defendant.” Burt v. Titlow, 134 S. Ct. 10, 17,
       187 L. Ed. 2d 348 (2013) (quoting Strickland, 466 U.S. at 687,
       690).

____________________________________________


3
 Brokenborough timely filed a Pa.R.A.P. 1925(b) concise statement of errors
complained of on appeal in response to the order of the PCRA court.



                                           -3-
J-S16036-15



     To prevail on an IAC claim, a PCRA petitioner must plead and
     prove by a preponderance of the evidence that (1) the
     underlying legal claim has arguable merit; (2) counsel had no
     reasonable basis for acting or failing to act; and (3) the
     petitioner suffered resulting prejudice. Commonwealth v.
     Baumhammers, 92 A.3d 708, 719 (Pa. 2014) (citing Pierce,
527 A.2d at 975-76). A petitioner must prove all three factors of
     the “Pierce test,” or the claim fails. Id. In addition, on appeal, a
     petitioner must adequately discuss all three factors of the
     “Pierce test,” or the appellate court will reject the claim.
     Commonwealth v. Fears, 86 A.3d 795, 804 (Pa. 2014).

Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 779–780 (Pa. Super.

2015) (en banc).

     The first issue raised by Brokenborough is a claim of trial counsel’s

ineffectiveness for failing to timely convey a plea offer made by the

Commonwealth. The PCRA court, following an evidentiary hearing, rejected

Brokenborough’s claim. See N.T., 7/17/2014. We have carefully reviewed

the record, the parties’ respective briefs, and the applicable law. Having

done so, we conclude the PCRA judge, the Honorable David L. Ashworth,

correctly and cogently analyzed this issue, and no further discussion is

warranted. Therefore, we adopt Judge Ashworth’s extensive, well-supported

September 12, 2014 opinion as dispositive of Brokenborough’s first claim of

ineffectiveness. See PCRA Court Opinion, 9/12/2014, at 5–11.




                                    -4-
J-S16036-15


       Brokenborough next claims counsel was ineffective for failing to raise

the issue of the sufficiency of the evidence on appeal. 4                  Specifically,

Brokenborough states: “The PCRA court incorrectly found that the totality of

the evidence presented at trial by the Commonwealth was sufficient to

establish that Mr. Brokenborough delivered or possessed with intent to

deliver a controlled substance on at least three occasions and concluded,

therefore, that an appeal on this basis would have been unsuccessful.”

Brokenborough’s Brief, at 13.

       Brokenborough also disputes the PCRA court’s finding that the trial

record established that the Commonwealth presented sufficient evidence to

meet    its   burden    of   proof   on   the    charge   of   corrupt   organizations.

Brokenborough contends he “did not know the basic structure of the

enterprise nor was he aware of what, if any, role he played in the alleged

distribution scheme.” Id. at 13. He states he “knew the names of no other

co-conspirators in the alleged drug organization.”              Id.      Brokenborough

asserts that an appeal on this basis had merit and would have been

successful. Id.




____________________________________________


4
  Following the conclusion of the Commonwealth’s case at trial, trial counsel
joined in the motion for judgment of acquittal on the basis of insufficiency of
the Commonwealth’s evidence. The trial court denied the motion. N.T.,
4/18/2011, at 1488–1489.



                                           -5-
J-S16036-15


      Brokenborough adds that his “convictions for criminal conspiracy and

corrupt   use   of   a   communications    facility   similarly   lacked   sufficient

evidentiary support.” Id. at 14.

      The relevant statute regarding possession with intent to deliver

prohibits the following:

      Except as authorized by this act, the manufacture, delivery, or
      possession with intent to manufacture or deliver, a controlled
      substance by a person not registered under this act, or a
      practitioner not registered or licensed by the appropriate State
      board, or knowingly creating, delivering or possessing with intent
      to deliver, a counterfeit controlled substance.

35 P.S. § 780-113(a)(30).

      Regarding corrupt organizations, Section 911 of the Crimes Code

provides, in pertinent part:

      It shall be unlawful for any person employed by or associated
      with any enterprise to conduct or participate, directly or
      indirectly, in the conduct of such enterprise’s affairs through a
      pattern of racketeering activity.

18 Pa.C.S. § 911(b)(3). The term “enterprise” is defined as “any individual,

partnership, corporation, association or other legal entity, and any union or

group of individuals associated in fact although not a legal entity, engaged in

commerce and includes legitimate as well as illegitimate entities and

governmental entities.” 18 Pa.C.S. § 911(h)(3). “Racketeering activity” is

defined to include any violation of Section 780-113 of The Controlled

Substance,      Drug,    Device   and     Cosmetic     Act.       18   Pa.C.S.     §

911(h)(1)(ii). “Racketeering activity” is also defined to include, inter alia, a


                                        -6-
J-S16036-15


conspiracy to commit any of the offenses set forth in subparagraph (ii). 18

Pa.C.S. § 911(h)(1)(iii).    A “pattern of racketeering activity” means “a

course of conduct requiring two or more acts of racketeering activity one of

which occurred after the effective date of this section.”       18 Pa.C.S. §

911(h)(4).

      With regard to criminal conspiracy, the Crimes Code provides, in

relevant part:

      A person is guilty of conspiracy with another person or persons
      to commit a crime if with the intent of promoting or facilitating
      its commission he … agrees with such other person or persons
      that they or one or more of them will engage in conduct which
      constitutes such crime or an attempt or solicitation to commit
      such crime[.]

18 Pa.C.S. § 903(a)(1).

      Finally, the Crimes Code defines criminal use of a communication

facility as follows:

      A person commits a felony of the third degree if that person uses
      a communication facility to commit, cause or facilitate the
      commission or the attempt thereof of any crime which
      constitutes a felony under this title or under the act of April 14,
      1972 (P.L.233, No.64), known as The Controlled Substance,
      Drug, Device and Cosmetic Act. Every instance where the
      communication facility is utilized constitutes a separate offense
      under this section.

18 Pa.C.S. § 7512(a).

      The charges against Brokenborough arose from his role in supplying

co-defendant David Lambert with cocaine and marijuana for Lambert’s drug

business.     The PCRA court, in evaluating the arguable merit of the


                                     -7-
J-S16036-15


underlying    sufficiency    claim,    concluded   the   totality   of   the   evidence

established Brokenborough delivered or possessed with intent to deliver on

at least three occasions, namely, September 14, 2008, September 16, 2008,

and September 29, 2008.5 See PCRA Court Opinion, 12/23/2013, at 10. In

reaching this conclusion, the PCRA court reasoned:

       The Commonwealth’s evidence at trial to support the drug
       delivery charges included: intercepted telephone conversations
       between Lambert and [Brokenborough]; intercepted telephone
       conversations between Lambert and others in which
       [Brokenborough] or his drugs were discussed; interpretation of
       language used in these conversations by Agent David Carolina,
       who had been qualified and accepted as an expert in the
       “interpretation of drug and street jargon”; testimony of
       surveillance agents; testimony of agents who conducted search
       warrants and seized various items which included cocaine and
       marijuana; and the testimony of Felicia Cooper and Justin Judd,
       who were co-conspirators in the corrupt organization. This
       evidence, when considered in its entirety, clearly presented
       sufficient circumstantial evidence from which the jury could
       conclude that Lambert and [Brokenborough] engaged in each
       controlled substance delivery for which they were charged. The
       calls set up the players, the time, the drug, the quantity, and the
       price. The deliveries were confirmed in various instances by
       follow-up calls complaining about the quantity or the quality of
       the drug, by calls which asked to do it again, or by agents who
       were surveilling the meet as explained in the telephone
       conversations.

       Cooper and Judd confirmed the fact that Lambert delivered
       cocaine and marijuana, as well as the fact that they had used
       the substances and knew from personal use that the substances,
       in fact, were cocaine and marijuana. Additionally, cocaine and
       marijuana were seized from Judd, who testified that Lambert
____________________________________________


5
  The PCRA court noted that “[o]ne of the three counts of delivery or
possession with intent to deliver was withdrawn by the Commonwealth at
sentencing, however.” PCRA Court Opinion, 12/23/2013, at 10 n.11.



                                           -8-
J-S16036-15


        had delivered them, which was corroborated by telephone calls.
        These substances tested positive for cocaine and marijuana.
        Cocaine was also recovered from co-defendant David Huggins
        which tested positive for cocaine. The co-conspirators’
        testimony, as well as the drug seizures, corroborates the fact
        that Brokenborough sold cocaine and marijuana to Lambert, who
        in turn sold it to the other co-conspirators, which corroborates
        the interpretations by Agent Carolina that [Brokenborough] sold
        cocaine and marijuana to Lambert.

        Evidence supporting the fact that the charged deliveries occurred
        came from other conversations which discussed the quality or
        quantity of drugs delivered, conversations in which Lambert told
        others that he had received the drugs, or observations made by
        surveillance agents who were in place based on the
        arrangements made in the telephone conversations. The actual
        observation of an exchange between [Brokenborough] and
        Lambert is not necessary to prove a delivery beyond a
        reasonable doubt. Moreover, the seizure of drugs from
        [Brokenborough] was also not necessary to prove beyond a
        reasonable doubt that [Brokenborough] delivered cocaine and
        marijuana to Lambert. It is well established in this
        Commonwealth that the identity of an illegal drug may be
        established by circumstantial evidence without ever producing
        the actual contraband at trial. Commonwealth v. Rickabaugh,
        706 A.2d 826, 844 (Pa. Super. 1997). …

PCRA Court Opinion, 12/23/2013, at 11–13 (record citations and footnote

omitted).

        The PCRA court further opined that the evidence satisfied the elements

of the offense of corrupt organizations, in that “[Brokenborough] and his

seven co-conspirators engaged in at least three acts of selling drugs,” 6

“‘[t]he David Lambert Organization’ was a group of individuals associated in


____________________________________________


6
    PCRA Court Opinion, 12/23/2013, at 15.




                                           -9-
J-S16036-15



fact and engaged in commerce, i.e., the illegal sale of drugs,”7 and

Lambert’s reference to a customer in an intercepted phone call with

Brokenborough, and the weight and frequency of the purchases, would

provide Brokenborough with information that Lambert was not using all the

cocaine and marijuana himself.8 The PCRA court specifically noted, “There is

no requirement that [Brokenborough] personally knows the other individuals

involved in the conspiracy and/or corrupt organization.” PCRA Court Opinion

12/23/2013, at 16–17, citing 18 Pa.C.S. § 903(b) and Commonwealth v.

Donahue, 630 A.2d 1238, 1246 (Pa. Super. 1993) (“[Defendant] knew the

basic structure of the enterprise and was aware of his role in the distribution

scheme.          It was not necessary that he specifically know each person

associated with the enterprise.”).

        In addition, the PCRA court found that the evidence supporting the

crimes of delivery or possession with intent to deliver and corrupt

organizations also supported the criminal conspiracy conviction. Finally, the

PCRA court found the evidence also showed Brokenborough had used a




____________________________________________


7
    Id. at 16.
8
    See id. at 16.




                                          - 10 -
J-S16036-15



phone to arrange the drug deliveries, which supported his conviction for

criminal use of a communication facility.9

       Based on our review, we conclude the record confirms the PCRA

court’s determination that Brokenborough’s sufficiency claim lacks arguable

merit.     It is well established that appellate counsel cannot be deemed

ineffective for failing to raise a meritless claim. Commonwealth v.

Lawrence, 960 A.2d 473, 478 (Pa. Super. 2008).               Here, the PCRA court

applied the correct legal standards for analyzing ineffectiveness and

sufficiency of the evidence, and thoroughly evaluated the evidence under the

applicable criminal statutes. See PCRA Court Opinion, 12/23/2013, at 9–20.

As we agree with the PCRA court that the record in this case did not warrant

a    sufficiency   challenge    on   appeal,   no   PCRA   relief   is   due   on   this

ineffectiveness claim.

       Lastly, Brokenborough argues that trial counsel was ineffective in

failing to object to the qualifications of Agent Carolina as an expert.10
____________________________________________


9
  The PCRA court noted that the criminal use of communication facility
charge was withdrawn by the Commonwealth at sentencing. See PCRA
Court Opinion, 12/23/2013, at 18 n.13.
10
    In Brokenborough’s direct appeal, he raised a challenge to Agent
Carolina’s testimony as both an expert and a fact witness. This Court
rejected Brokenborough’s claim, citing to the decision in the direct appeal of
one of Brokenborough’s co-defendants, Commonwealth v. Huggins 68
A.3d 962, 967 (Pa. Super. 2013), appeal denied, 80 A.3d 775 (Pa. 2013),
wherein this Court held that the agent could testify in a dual role. See
Commonwealth v. Brokenborough, 81 A.3d 993 (Pa. Super. 2013)
(unpublished memorandum).



                                          - 11 -
J-S16036-15



Specifically, Brokenborough argues Agent Carolina had never been qualified

as an expert prior to his trial. Brokenborough contends trial counsel had no

strategic reason for failing to object to Agent David Carolina’s qualifications

in order to try to prevent his testimony from being admitted at trial.

      In reviewing this ineffectiveness claim, we note:

      The standard for qualification of an expert witness is a liberal
      one. The test to be applied when qualifying an expert witness is
      whether the witness has any reasonable pretension to
      specialized knowledge on the subject under investigation.
      Commonwealth v. Wallace, 2002 Pa. Super. 367, 817 A.2d 485
      (Pa. Super. 2002). If he does, he may testify and the weight to
      be given to such testimony is for the trier of fact to determine.
      Id. A witness does not need formal education on the subject
      matter of the testimony, and may be qualified to render an
      expert opinion based on training and experience. The
      qualification of a witness as an expert rests within the sound
      discretion of the trial court, and the courts determination in this
      regard will not be disturbed absent an abuse of discretion.

Commonwealth v. Serge, 837 A.2d 1255, 1260 (Pa. Super. 2003), aff'd,

586 Pa. 671, 896 A.2d 1170 (Pa. 2006), cert. denied, 549 U.S. 920 (2006).

      At trial, Agent Carolina was offered as an expert in the areas of

cocaine, marijuana, wiretap investigations, and in the interpretation of drug

and street jargon.   See N.T., 4/6/2011, at 424.      The PCRA court opined:

“All defense counsel rigorously cross-examined the proferred expert about

his qualifications, notably pointing out that it was Agent Carolina’s first time

testifying as an expert.”   PCRA Court Opinion, id. at 30.     The PCRA court

noted that none of the defense attorneys objected to the Commonwealth’s

request that the court accept Agent Carolina as an expert. Id.       The PCRA


                                     - 12 -
J-S16036-15


court found the absence of any objection “suggest[ed] that there was a

consensus among counsel for [Brokenborough’s] co-defendants that Agent

Carolina possessed the requisite education, training, and experience to give

expert opinions in these areas.” Id. at 29. The PCRA court further opined

that the court properly allowed the expert testimony of Agent Carolina based

on his qualifications, despite the fact that it was his first time testifying as a

trial expert, summarizing Agent Carolina’s qualifications, as follows:

      After leaving the Philadelphia Police Department in 2001, Agent
      Carolina joined the Pennsylvania Office of the Attorney General
      where he was involved in over 200 drug investigations in nine
      years.    (N.T., Trial at 417–18).     His training included the
      Attorney     General    Academy,      the   Drug     Enforcement
      Administration’s Basic Narcotics School, the Pennsylvania State
      Police Wiretap School, the Department of Justice Interdiction
      Training, the Attorney General Meth School, and Pennsylvania
      Top Gun, a narcotics school. (Id. at 420.) Agent Carolina’s
      experience included undercover narcotics work (Id. at 421), and
      wiretap of over 6,000 intercepted conversations. (Id. at 422–
      23.).

PCRA Court Opinion, 12/23/2013, at 32 n.18.

      Based    on   our   review,   we   agree   with   the   PCRA    court   that

Brokenborough’s ineffectiveness claim lacks arguable merit.       While this case

was Agent Carolina’s first time testifying as an expert, that fact of itself does

not disqualify him as every expert witness testifies for the first time at some

point. Furthermore, we find no abuse of discretion in the PCRA court’s

reasoning that the “consensus” of defense counsel serves to show that

Brokenborough’s trial counsel’s decision not to object was reasonable.

Finally, to the extent Brokenborough argues for the first time in this appeal

                                      - 13 -
J-S16036-15


that because Agent Carolina testified to issues of ultimate fact trial counsel

should have objected to allowing Agent Carolina to testify, we find this

argument likewise fails. In this regard, this Court, in deciding the direct

appeal of one of Brokenborough’s co-conspirators, opined:

       Based upon a plain meaning interpretation of the various rules at
       play, when read in pari material, we conclude that the rules do
       not preclude a single witness from testifying, or offering
       opinions, in the capacity as both a lay and expert witness on
       matters that may embrace the ultimate issues.

Commonwealth v. Huggins, 68 A.3d 962, 967 (Pa. Super. 2013), appeal

denied, 80 A.3d 775 (Pa. 2013).

       It is evident that counsel had no meritorious grounds upon which to

object to Agent Carolina’s qualifications, and, had counsel objected, the

court would have overruled his objection.          Counsel cannot be deemed

ineffective for failing to raise a meritless objection. Therefore, we conclude

that the PCRA court properly rejected Brokenborough’s claim that trial

counsel was ineffective in not objecting to Agent Carolina’s qualifications as

an expert witness.

       Order affirmed.11




____________________________________________


11
   In the event of further proceedings, the parties are directed to attach a
copy of Judge Ashworth’s September 12, 2014 opinion to this memorandum,
regarding Brokenborough’s PCRA claim that trial counsel was ineffective for
failing to timely convey a favorable plea offer made by the Commonwealth.



                                          - 14 -
J-S16036-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/18/2015




                          - 15 -
l
                                                                                     Circulated 06/04/2015 11:11 AM




         IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNSYLVANIA
                                   CRIMINAL


     COMMONWEALTH OF PENNSYLVANIA
                                                                                       ,-::t:·   ,...._,
                                                                                                 c=         c-,
                                                                                       ;-.e:     .                                                                                   Circulated 06/04/2015 11:11 AM




             The case proceeded to a jury trial on April 4, 2011, at the conclusion of which

   Petitioner was found guilty of corrupt organizations, criminal conspiracy, criminal use of

   communication facility, as well as two counts of delivery or possession with intent to

   deliver a controlled substance. On August 4, 2011, Petitioner received an aggregate

   sentence of 10 to 20 years' incarceration.3 A post sentence motion to modify sentence

  was denied by Opinion and Order dated October 6, 2011.

             Petitioner filed a direct appeal to the Superior Court of Pennsylvania (1875 MDA

  2011 )4 where this Court's judgment of sentence was affirmed in an unpublished

  memorandum opinion. No petition for allowance of appeal was filed with the Supreme
                                                                                       -~
  Court of Pennsylvania.

             Petitioner filed a timely pro se petition for post conviction collateral relief. Jeffrey

  A Conrad, Esquire, was appointed to represent Petitioner on his collateral claims. On

  August 12, 2013, a counseled amended motion was filed, in which Brokenborough

  claimed ineffective assistance by trial counsel in the following particulars: (1) failure to

  raise the insufficiency of the evidence on appeal; (2) failure to object to jurisdiction and



         3Brokenborough
                           received consecutive sentences of five to ten years for criminal
  conspiracy and five to ten years for one charge of delivery or possession with intent to deliver.
  Brokenborough received concurrent sentences of 21 to 42 months for corrupt organizations,
 and 2 to 4 years for an additional delivery or possession with intet1t to deliver" conviction. One
 count of delivery or possession with intent to deliver and the criminal use of communication
 facility charge were withdrawn by the Commonwealth at sentencing.
        4Pursuant
                      to this Court's directive, Brokenborough furnished a statement of errors
· complained of on appeal which raised two issues: (1) whether the Court erred by allowing Agent
  Carolina to testify in the dual role of case agent and expert witness and to draw conclusions
  from and summarize facts for the jury beyond the scope of his expertise; and (2) whether the
  Court erred in failing to set aside the jury's verdict imposing mandatory minimum sentences
  relating to the weight of controlled substances without the presence of physical evidence. My
  Rule 1925(a) Opinion of November 21, 2013, addressed these issues for the appellate court.

                                                    2
                                                                                    Circulated 06/04/2015 11:11 AM




  venue in Lancaster   County; (3) failure to request severance         of Petitioner's case from his

 co-defendants; (4) failure to object to the qualification of Agent Carolina as an expert

 witness; (5) eliciting prejudicial testimony regarding Petitioner's incarceration status;

 and (6) failure to request a Kloiber" instruction.6 ( See Amended Petition at          ~m 13-39.)
 The Commonwealth filed a response on December 19, 2013, arguing that Petitioner

 was not entitled to relief and asking the Court to deny the amended motion without a

 hearing.

        By Order and Opinion dated December 23, 2013, I gave notice, pursuant to Pa.

 R.Crim.P. 907, of my intention to dismiss Salim Brokenborouqh's amended PCRA
                                                                                        .,
 motion without further proceedings. Brokenborough was given 30 days to either file an

 amended motion or to otherwise respond to the notice. Petitioner filed a counseled

 supplemental PCRA motion on January 17, 2014, alleging, for the first time, ineffective

 assistance of counsel due to counsel's failure to convey a favorable plea offer made by
             .                                                      .
the Commonwealth prior to trial.' An evidentiary hearing was held on July 17, 2014,



       5Commonwealth
                          v. Kloiber, 378 Pa. 412, 106 A.2d 820 (1954).
       6Alfhough
                 the counseled motion initially contained a seventh claim alleging that trial
counsel should have preserved for, and raised .9D, appeal the Issue of a violation of Batson     v.
Kentucky, 476 U.S. 79 (1986), that claim was subsequently withdrawn from the motion.

        "Petitioner filed a prose amended petition in response to the Rule 907 Notice on
January 3, 2014, in which he raised a Batson claim, which had previously been withdrawn by
Brokenborough's appointed counsel, and additional ineffective assistance of counsel claims,
including the plea offer issue. An order was entered on January 8, 2014, rejecting this filing
because Petitioner is represented by counsel and, as a criminal defendant, Petitioner has no
constitutional right to hybrid representation during PCRA proceedings. Commonwealth v.
Jette, 611 Pa. 166, 23 A.3d 1032, 1038-40 (2011); Commonwealth v. Pursell, 555 Pa. 233,
724 A.2d 293, 302 (1999); Commonwealth v. Ellis, 534 Pa. 176, 626 A.2d 1137, 1139 (1993);
Commonwealth v. Willis, 29 A.3d 393, 400 (Pa. Super. 2011). See also Pa.R.Crirn.P.
576(A)(4).

                                               3
                                                                                   Circulated 06/04/2015 11:11 AM




 where Brokenborough       and his trial counsel, Cory Miller, Esquirel provided testimony.

 Briefs having been filed by the parties, this matter is ripe   for disposition.


 II.       Eligibility for PCRA Relief


        Petitioner has raised a single claim of ineffective assistance of counsel in his

 supplemental motion for post-conviction collateral relief. In order to prevail on a claim

 of ineffective assistance of counsel made in the post conviction context, a petitioner

 must overcome the presumption that counsel is effective by establishing by a

 preponderance of the evidence that: (1) the underlying claim has arguable merit; (2)
                                                                                       .,
 trial counsel had no reasonable basis for proceeding as he did; and (3) the petitioner

 suffered prejudice. See 42 Pa. C.S.A. § 9543(a)(2)(ii); Spotz, 616 Pa. at 187, 47 A.3d

at 76 (citing Commonwealth       v. Pierce, 515 Pa. 153, 158-59, 527 A.2d 973, 975-76

(1987)).

       With respect to whether counsel's acts or omissions were reasonable, defense

counsel is accorded broad discretion to determine tactics and strategy.

Commonwealth        v. Fowler, 447 Pa. Super. 534, 540, 670 A.2d 153, 155-56 (1996}.

The applicable test is not whether alternative strategies were more reasonable,

employing    a "hindsight" evaluation of the record, but whether counsel's decision had
any reasonable basis to advance the interests of the defendant. Commonwealth v.

Chmiel, 612 Pa. 333, 361, 30 A.3d 1111, 1127 (2011). The appellate courts will

conclude that counsel's chosen strategy lacked a reasonable basis only if the petitioner

proves that "an alternative not chosen offered a potential for success substantially



                                              4
                                                                                  Circulated 06/04/2015 11:11 AM




 greater than the course actually pursued."           Id. at 361-62, 30 A.3d at 1127 (quoting

 Commonwealth v. Williams, 587 Pa. 304, 312, 899 A.2d 1060, 1064 (2006)).

              To establish the prejudice prong, the petitioner must show that there ls a

 reasonable probability that the outcome of the proceedings would have been different

 but for counsel's ineffectiveness. Chmiel, 612 Pa. at 362, 30 A.3d at 1127-28. "We

 stress that boilerplate allegations and bald assertions of no reasonable basis and/or

 ensuing .prejudice cannot satisfy a petitioner's burden to prove tha_t counsel was

·ineffec;tive." Id. (quoting Commonwealth v. Paddy, 609 Pa. 272, 292, 15 A.3d 431,

443 (2011));


Ill.          Discussion


              Petitioner has averred in his supplemental motion that trial counsel "never

informed him of the Commonwealth's favorable offer" of eight years' incarceration in
        .               .
exchange for a plea of guilty (Supplemental Motion for Post-Conviction Collateral Relief

at   1l 3.)    He further testified at the PCRA hearing that he "never seen [sicJ the deal" and

that Miller never conveyed the Commonwealth's offer to him. (N.T., PCRA Hearing at

25-26.) However, in his post-hearing brief, Appellant admits that his trial counsel did

properly inform him of the Commonwealth's plea offer but he alleges, for the first time,

that the offer was communicated only after the expiration of the offer. (Brief in Support

of Defendant's Post-Conviction Collateral Rellef at 2w3.)

            It is undisputed that trial counsel had a duty to communicate any offer to his

client. In Missouri v. Frye, -        U.S.-, 132 S. Ct. 1399 (2012), the United States



                                                  5
                                                                                        Circulated 06/04/2015 11:11 AM




 Supreme Court held that the defendant established               a claim of ineffective assistance        of

 counsel because, "as a general rule, defense counsel has the duty to communicate

 formal offers from the prosecution        to accept a plea on terms and conditions          that may be

 favorable to the defendant."       -   U.S. at-, 132 S. Ct. at 1408 .. Specifically,   in   Frye,

 defense counsel did not inform the defendant of the plea offer; and after the offer

 lapsed the defendant still pleaded guilty, but on more severe terms. Under these facts,

 the Frye Court held that counsel could be held ineffective for "allow[ing] the offer to

 expire without advising the defendant or allowing him to consider it." ld. Thus, it is well-

 settled that counsel will be guilty of ineffective assistance for failing to communicate a

 plea offer in a timely manner.

        At the PCRA hearing in the instant case, trial counsel, Cory Miller, acknowledged

 that he received a plea offer from the Commonwealth. (N. T., PCRA Hearing at 9; see

also Petitioner's Exhibit No. 1.) The Assistant Attorney General in the case, Iva

· Dougherty, _offered an aggregate sentence on all counts of eight years. (Id. at 11:                see
a/soPetitioner's Exhibit No. 1.) The offer was made on August 16, 2010, and it expired

on August 27, 2010. (See Petitioner's Exhibit No. 1.)

       Whjle Miller testified that he never "had an opportunity" to provide a copy of the

.offer to Petitioner (N.T., PCRA Hearing at 11 ), he "distinctly recall[ed] eight years" (Id. at

15), and clearly remembered communicating the offer to Petitioner by telephone8 (Id. at

15-16), and discussing it with him "in detail." (Id. at 11-12.) He recalled that he




       6Petitioner
                     was being held at that time in a federal detention center in Philadelphia.
(N.T., PCRA Hearing at 9, 20, 32.)

                                                    6
                                                                                 Circulated 06/04/2015 11:11 AM




  became aware     of the offer "in the summer months" and that the parties were

  approaching "a trial or pretrial motion hearing" date or "something ... of significance. "9

  (Id. at 12.)

         In response to PCRA counsel's questioning as to exactly when he provided the

  offer to Petitioner, Miller stated that he could not specifically recall when it was but "it

 wasn't in the wintertime because it was rather warm outside." (N.T., PCRA Hearing at

  13.) He continued: "I can say that it was clearly before the trial, because we were

 getting close to trial and our minds were already made up." (Id.)

         Miller specifically recalled Petitioner laughing at the offer when it was presented
                                                                                     l
 to him and that Miller agreed that it was an "extreme offer" and they were better off

 going to trial. (N.T., PCRA Hearing at 13-14.) However, Miller remarked that an offer

 "is important; make no mistake." (Id. at 16.) He added: "If this is an offer that my client

 is interested in taking, then that's what we'll do. I'm not going to talk him out of an

 offer."· (Id.) Which is why Miller specifically recalled asking his client twice during their

telephone conversation to be sure it was Petitioner's intention to reject the offer and to

go to trial. (Id. at 18.)

        Miller further testified, "with certainty," that he requested an offer from the

Commonwealth for his client. (N.T., PCRA Hearing at 17.) The offer of eight years in

prison "absolutely stands" out in his memory. (Id.) Miller concluded his testimony by




       9A
           scheouhnq order was entered on August 23, 2010, requiring the filing of all pre-trial
motions by October 29, 2010, and schedulinga hearing on all pre-trial motions for January 31,
2011, and a three-week trial for April 4. (See Order of August 23, 2010.) This schedullng order
was filed during the 12-day period that the Commonwealth's plea offer was open.

                                                7
                                                                                    Circulated 06/04/2015 11:11 AM




 asserting that Petitioner's    allegation that he failed to communicate    the plea offer to

 Petitioner is simply false. (Id. at 17-18.)

           Based upon the testimony set forth above, Petitioner retracts from his initial

 position that trial counsel   never informed him of the Commonwealth's "favorable offer."

 (Supplemental Motion for Post-Conviction Collateral Relief at        1J 3; N.T.,   PCRA Hearing

 at 25-26.) Rather, he now argues that Miller only communicated the offer "on or about

 the time of trial in April of 2011" and that it was "a laughing matter because the time to

 take advantage of the offer had come and gone." (See Brief in Support of Defendant's

 Post-Conviction Collateral Relief at 3.) This is an unfair misrepresentation of Miller's

testimony and must be rejected. The evidence clearly establishes that Mille/made a

timely communication of the offer to Petitioner and that Petitioner rejected lt.:

           Even assuming, arguendo, that Miller rendered deficient performance by

either failing to communicate the plea.offer entirely or communicating it after the

expiration of the offer, Petitioner must also establish prejudice in order to successfully

raise such an ineffectiveness claim. To establish prejudice in this regard,

          defendants must demonstrate a reasonable probability they would
          have accepted the earlier plea offer had they been afforded effective
          assistance of counsel. Defendants must also demonstrate a
          reasonable probability the plea would.have been entered without the
          prosecution cancel_ingit or the trial court refusing to accept it, if they
          had the authority to exercise that discretion under state law. To
          establish prejudice in this instance, it is necessary to show a
          reasonable probability that the end result of the criminal process
          would have been more favorable by reason of a plea to a lesser
          charqe or a sentence of less prison time.

Frye, -     U.S. at-, 132 S. Ct. at 1409. S.ee also Commonwealth v. Hernandez, 79




                                                 8
                                                                                   Circulated 06/04/2015 11:11 AM




      A.3d 649, 653 (Pa. Super. 2013). A PCRA petitioner        bears the burden of proof, and

      that burden is a preponderance    of the evidence standard.    42 Pa. C.S.A.   § 9543(a).

             The only evidence to support the notion that Petitioner would have accepted the

      Commonwealth's offer of an eight-year aggregate sentence is Broken borough's own

      self-serving testimony that he "would have took [sic] it." (N.T., PCRA Hearing at 27.)

      The only explanation offered as to why Brokenborough would have accepted the offer,

      despite the perceived weakness of the Commonwealth's case, was that he could have

      attempted to get the eight-year sentence to run concurrently with a five-year term he

      was facing for violating federal parole. (Id.)

             On the other hand, Miller testified that neither he nor Petitioner thougtit the

      Commonwealth's offer was a favorable offer. (N.T., PCRA Hearing at 13-14.) Miller

     explained that he believed theCornmonwealth had a weak case, as there was a lack of

     physical evidence. (Id. at 6-7, 19.) Also, the fact that the preliminary hearing in this

     case took ~o and one-half days to complete indicated to Miller and Petitioner that "the

     Commonwealth had a very difficult case to put together." (Id. at 16.) As such, Miller

     testified that Petitioner, after discussing the merits of the case "at length" with Miller,

     decided to take the case to trial. (Id. at 7; see also 17.) Both parties agreed that their

     chances were better going to trial (Id. at 14, 17, 18), as "[t]his was a case that could be

'
     won." (Id. at 17.)
I·
I

            Miller stated unequivocally that Brokenborough was not going to accept any offer

     unless it was substantially lower than the eight-year minimum offered by the

     Commonwealth. (N.T., PCRA Hearing at 19.) Brokenborough made it "very clear" to

     his trial counsel that he was not going to take an eight-year plea. (Id.) Miller

                                                   9
                                                                                   Circulated 06/04/2015 11:11 AM




  "wholeheartedly" agreed with his client's assessment of the offer. (Id. at 13-14, 16-17,

  18-19.)

         As noted above, Petitioner needs to establish by a preponderance of the

 evidence that there was a "reasonable probability" that he would have accepted the

 plea offer that included an eight-year minimum term of incarceration had it been timely

 communicated to him by trial counsel, in order to satisfy the prejudice prong of the

 ineffective assistance of counsel test. Frye, -        U.S. at-, 132 S. Ct. at 1409. Based

 upon the record before me, I must conclude that Petitioner has failed to meet his

 burden of establishing that he suffered any prejudice as a result of his trial counsel's

 alleged deficient performance with regard to the plea offer." Accordingly, this claim will

 be dismissed.

        As for the remaining claims under the PCRA, I issued an Opinion and Order on

 December 23, 2013, stating my intention to dismiss those claims, pursuant to

Pa.R.Crim.P. 907. Petitioner has faired to provide any additional evidence or argument

as to why the remaining claims should not be dismissed. Furthermore, PCRA counsel

conceded that a ruling has already been rendered on those other claims. (N.T., PCRA

Hearing at 4.) Therefore, Petitioner's remaining PCRA claims will also be dismissed

without further proceedings.




       10As
             Petitioner is unable to establish by a preponderance of the evidence that he would
have accepted the offer, it is unnecessary to evaluate the additional requirements that the
prosecution would not revoke the offer, if it had the authority to do so, and the trial court would
ultimately accept the plea. Frye, - U.S. at-, 132 S. Ct. at 1409.


                                                 10
                                                                 Circulated 06/04/2015 11:11 AM




IV.   Conclusion


      For the reason~ set forth above, Brokenborough's amended motion and

supplemental motion will be dismissed.

      Accordingly, I enter the folfowing:




                                            11
                                                                                                        Circulated 06/04/2015 11:11 AM




                              IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNSYLVANIA
                                                        CRIMINAL


                COMMONWEALTH OF.PENNSYLVANIA

                                            V.                                        No.1775-2010

                              SALIM BROKENBOROUGH


                                                                         ORDER


                               AND NOW, this 121h day of September, 2014, upon consideration of the amended post

               conviction collateral relief motion of Salim Brokenborouqh, and the supplement thereto, the

                                                                                                             ~,
               briefs filed by the parties, and after an evldentiary hearing in this matter, it is hereby ORDERED

               that said motions are DISMISSED.

                               Petitioner is advised that he has the right to appeal from this Order and the right to

               assistance of counsel in the preparation of that appeal. Petitioner shall have 30 days from the

              date of this final Order to appeal to the S.uperlor Court of Pennsylvania.           Failure to appeal within

            · 3q days           will result in the loss of appellate rights.

                               It i~ further ORDERED that Petitioner shall have the right, if indigent. to appeal in torme

              pauperis and to proceed with assigned counselas provided in Pa. R.Crim.P. 122.
  I certify this document to be fifed
. In the Lancaster County Office of


 ~;l~ii~f)th°Jou:.:~·
 =~·   \1.~:J:·.r<=
 ::.-c"·~:: ·,~
                                            .,.0
· \'i,_,~.....' ··:. ,l                  Joshua G. Parsons
      ~. . ,,,,~~"'"''''''"      ·       Clerk o/ the Courts
       . ATIEST:

             Copies to:               William R. Stoycos, Senior Deputy Attorney General, Pennsylvania Office
                                              of Attorney General, Appeals and Legal Services Section, 161h Floor,
                                              Strawberry Square, Harrisburg, PA 17120
                                      Jeffrey A. Conrad, Esquire, Clymer Musser & Conrad, P.C., 408 West Chestnut
                                              Street, Lancaster, PA 17608




                                                                    r: